PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 01-4953
PATRICK LEROY CRISP,
              Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                William L. Osteen, District Judge.
                            (CR-01-236)

                      Argued: December 6, 2002

                      Decided: March 31, 2003

       Before WILKINS, Chief Judge, and MICHAEL and
                   KING, Circuit Judges.



Affirmed by published opinion. Judge King wrote the majority opin-
ion, in which Chief Judge Wilkins joined. Judge Michael wrote a dis-
senting opinion.


                            COUNSEL

ARGUED: John A. Dusenbury, Jr., Assistant Federal Public
Defender, Greensboro, North Carolina, for Appellant. Douglas Can-
non, Assistant United States Attorney, Greensboro, North Carolina,
for Appellee. ON BRIEF: Louis C. Allen, III, Federal Public
Defender, Greensboro, North Carolina, for Appellant. Anna Mills
2                       UNITED STATES v. CRISP
Wagoner, United States Attorney, Greensboro, North Carolina, for
Appellee.


                              OPINION

KING, Circuit Judge:

   Patrick Leroy Crisp appeals multiple convictions arising from an
armed bank robbery carried out in Durham, North Carolina, on June
13, 2001. Crisp maintains that his trial was tainted by the Govern-
ment’s presentation of inadmissible expert testimony. His appeal
presents a single question: whether the disciplines of forensic finger-
print analysis and forensic handwriting analysis satisfy the criteria for
expert opinion testimony under Daubert v. Merrill Dow Pharmaceuti-
cals, Inc., 509 U.S. 579 (1993). As explained below, the prosecution’s
fingerprint and handwriting evidence was properly admitted, and we
affirm the convictions.

                                   I.

   At approximately 12:25 p.m. on June 13, 2001, a lone male, wear-
ing a mask and surgical gloves, and carrying a handgun, entered the
Central Carolina Bank in Durham, North Carolina. He approached
Joan Adams, a teller, threw a bag on the counter, and instructed her
to "fill up the god*mned f***ing bag." Adams promptly gave the
gunman the sum of $7,854 in cash, which included bait bills and an
electronic tracking device. Then, a horn sounded twice from the park-
ing lot outside, and the robber left the bank and made his getaway in
a purple Ford Probe automobile.

   Shortly thereafter, Durham police officer Michael Britton heard
radio traffic stating that a purple Ford Probe was involved in a bank
robbery. Driving on Faison Road, he observed a purple Ford Probe
parked on the wrong side of the street. Officer Britton immediately
secured the vehicle, and he later learned that it had been stolen the
previous day.

  The next day, June 14, 2001, the authorities received a call on its
Crimestoppers telephone line from an individual who claimed to have
                       UNITED STATES v. CRISP                        3
information about the robbery of the Central Carolina Bank. The
caller provided detailed information, and later that day the police met
the caller, Michael Mitchell, at a local restaurant. Mitchell informed
the officers that Patrick Crisp and Lamont Torain had robbed the
bank. He further attested that Crisp and Torain had attempted to
recruit him to participate in the robbery, but that he had declined.
Mitchell explained that Crisp had detailed the entire robbery plan to
him. On the basis of Mitchell’s information, the police obtained an
arrest warrant for Crisp.

   On June 15, 2001, Crisp, while driving a rented Pontiac Grand Am
with Mitchell as a passenger, came upon a police license checkpoint.
Crisp was unable to produce a valid driver’s license, and he advised
the officers that his name was Jermaine Jackson. A small amount of
marijuana was found in the vehicle. While Crisp was being inter-
viewed, Mitchell informed the police of Crisp’s real identity, and the
officers promptly learned of the outstanding warrant for Crisp’s
arrest. Crisp was then taken into custody.

   Torain was also arrested, and he was incarcerated in the same jail
as Crisp. On June 20, 2001, as he walked past Crisp’s cell, a hand-
written note (the "Note") was slid out from under Crisp’s door. The
Note, the last line of which was allegedly crossed out when delivered,
stated:

    Lamont

       You know if you don’t help me I am going to get life in
    prison, and you ain’t going to get nothing. Really it’s over
    for me if you don’t change what you told them.

      Tell them I picked you up down the street in Kathy’s car.
    Tell them that I don’t drive the Probe. Tell them Mike drove
    the Probe. He is the one that told on us. Tell them the gun
    and all that shit was Mike’s. That is what I am going to tell
    them tommorow [sic].

       Tell the Feds Mike drove you away from the bank.

    Patrick.
4                      UNITED STATES v. CRISP
   During the investigation of the robbery, Crisp’s girlfriend, Kather-
ine Bell, gave police officers consent to search both her residence in
Hillsborough, North Carolina, and her car, a white Ford Escort. The
officers found surgical gloves in the vehicle, and in her bedroom they
discovered a bullet proof vest and a sawed-off shotgun. In the course
of the investigation, the officers obtained palmprints and handwriting
exemplars from Crisp.

   Both Mitchell and Torain testified against Crisp at Crisp’s trial,
which was conducted from September 10 through September 13,
2001, in Winston-Salem, North Carolina.1 Mitchell testified, inter
alia, that on June 11, 2001, Crisp told him he needed to make some
quick money and that he planned to rob a bank. Mitchell told the jury
that Crisp then took him to the Central Carolina Bank, informed him
that he (Crisp) and Lamont Torain were going to rob it, and asked if
Mitchell would participate. The following day, Mitchell, Crisp, and
Torain discussed the robbery plan in further detail. Crisp showed
Mitchell a bullet proof vest, a sawed-off shotgun, an automatic
weapon, a mask, and clothing, all of which Crisp and Torain intended
to use in the bank robbery. Mitchell further testified that Crisp had
shown him the purple Ford Probe. According to Mitchell, the initial
plan was that he and Torain would enter the bank, and Crisp would
drive the getaway vehicle. The following morning, however, when
Torain came to pick up Mitchell for the robbery, Mitchell begged off,
explaining that he had to babysit his children.

   Torain described to the jury a slightly different set of events. He
asserted that it was Mitchell and Crisp who planned the robbery, and
that, originally, it was he who was to drive the getaway vehicle.
According to Torain, when Mitchell refused to participate, the plan
changed: Torain entered the bank, while Crisp waited in the getaway
car.

  At trial, Mary Katherine Brannan, a fingerprint expert with the
North Carolina State Bureau of Investigation ("SBI"), testified that
Crisp’s right palm had produced a latent print that had subsequently
been recovered from the Note. Furthermore, a handwriting expert,
    1
  The credibility of both Mitchell and Torain was substantially
impeached.
                        UNITED STATES v. CRISP                        5
Special Agent Thomas Currin, a "questioned document analyst" with
the SBI, testified that Crisp had authored the Note.

   Crisp presented an alibi defense. His cousin, Cecilia Pointer,
claimed that, on the day of the robbery, her husband and Crisp came
to her place of employment at approximately 12:30 p.m., and that the
two men then left to submit applications at a temporary employment
agency. She testified that they stopped back by her work around 1:00
p.m. or 1:15 p.m.

  After the four-day jury trial, Crisp was found guilty of bank rob-
bery, bank robbery with a dangerous weapon, and brandishing a fire-
arm during and in relation to the bank robbery. On November 27,
2001, he received a sentence of 356 months of imprisonment and five
years of supervised release. His notice of appeal was timely filed on
November 27, 2001, and we possess jurisdiction pursuant to 28
U.S.C. § 1291.

                                  II.

   Fingerprint and handwriting analysis have long been recognized by
the courts as sound methods for making reliable identifications. See,
e.g., Piquett v. United States, 81 F.2d 75, 81 (7th Cir. 1936) (finger-
prints); Robinson v. Mandell, 20 F. Cas. 1027 (D. Mass. 1868) (hand-
writing). Today, however, Crisp challenges the district court’s
decisions to permit experts in those fields to testify on behalf of the
prosecution. The fingerprinting expert, Brannan, gave her opinion that
a palm print lifted from the Note was that of Crisp; the handwriting
expert, Currin, testified that, in his judgment, the handwriting on the
Note matched Crisp’s handwriting. We review for abuse of discretion
a district court’s decision to admit or reject expert testimony. General
Elec. Co. v. Joiner, 522 U.S. 136, 139 (1997); see also Kumho Tire
Co., Ltd. v. Carmichael, 526 U.S. 137, 152 (1999) ("[T]he trial judge
must have considerable leeway in deciding in a particular case how
to go about determining whether particular expert testimony is reli-
able.").

   The Federal Rules of Evidence provide that "[i]f scientific, techni-
cal, or other specialized knowledge will assist the trier of fact to
understand the evidence or to determine a fact in issue, a witness
6                       UNITED STATES v. CRISP
qualified as an expert by knowledge, skill, experience, training, or
education, may testify thereto in the form of an opinion or otherwise
. . . ." Fed. R. Evid. 702. The Supreme Court has made clear that it
is the trial court’s duty to play a gatekeeping function in deciding
whether to admit expert testimony: "[T]he trial judge must ensure that
any and all scientific testimony or evidence admitted is not only rele-
vant, but reliable." Daubert v. Merrell Dow Pharms., Inc., 509 U.S.
579, 589 (1993).

   In Daubert, the Court announced five factors that may be used in
assessing the relevancy and reliability of expert testimony: (1)
whether the particular scientific theory "can be (and has been) tested";
(2) whether the theory "has been subjected to peer review and publi-
cation"; (3) the "known or potential rate of error"; (4) the "existence
and maintenance of standards controlling the technique’s operation";
and (5) whether the technique has achieved "general acceptance" in
the relevant scientific or expert community. Id. at 593-94. Rather than
providing a definitive or exhaustive list, Daubert merely illustrates
the types of factors that will "bear on the inquiry." Id. As Daubert
emphasized, the analysis must be "a flexible one." Id.; see also
Kumho, 526 U.S. at 141-42 (concluding that testing of reliability
should be flexible and that Daubert’s five factors neither necessarily
nor exclusively apply to every expert).

                                   A.

   We turn first to whether the fingerprint evidence was properly
admitted against Crisp. Crisp has challenged the admission of this
evidence on several grounds: His primary contention is that the prem-
ises underlying fingerprinting evidence have not been adequately
tested. Crisp also maintains that there is no known rate of error for
latent fingerprint identifications, that fingerprint examiners operate
without a uniform threshold of certainty required for a positive identi-
fication, and that fingerprint evidence has not achieved general accep-
tance in the relevant scientific community.

                                    1.

   Fingerprint identification has been admissible as reliable evidence
in criminal trials in this country since at least 1911. See People v. Jen-
                        UNITED STATES v. CRISP                          7
nings, 96 N.E. 1077 (Ill. 1911); see also Jennifer L. Mnookin, Finger-
print Evidence in an Age of DNA Profiling, 67 Brooklyn L. Rev. 13
(2001) (discussing history of fingerprint identification evidence).
While we have not definitively assessed the admissibility of expert
fingerprint identifications in the post-Daubert era,2 every Circuit that
has done so has found such evidence admissible. See United States v.
Hernandez, 299 F.3d 984 (8th Cir. 2002) (concluding that fingerprint
identification satisfies Daubert); United States v. Havvard, 260 F.3d
597, 601 (7th Cir. 2001) (same); United States v. Sherwood, 98 F.3d
402, 408 (9th Cir. 1996) (noting defendant’s acknowledgment that
"fingerprint comparison has been subjected to peer review and publi-
cation," and holding that trial court did not commit clear error where
it admitted fingerprint evidence without performing Daubert analy-
sis); see also United States v. Llera Plaza, 188 F. Supp. 2d 549, 572-
73 (E.D. Pa. 2002) (discussing long history of latent fingerprint evi-
dence in criminal proceedings, and citing lack of proof of its unreli-
ability, to hold such evidence admissible); United States v. Joseph,
2001 WL 515213, *1 (E.D. La. May 14, 2001) (observing that "fin-
gerprint analysis has been tested and proven to be a reliable science
over decades of use for judicial purposes"); United States v. Martinez-
Cintron, 136 F. Supp. 2d 17, 20 (D.P.R. 2001) (noting that questions
of reliability of fingerprint identifications can be addressed through
vigorous cross-examination of expert witness).

   Upholding a district court’s admission of fingerprint evidence, the
Seventh Circuit emphasized in Havvard that the district court "prop-
erly considered the Daubert factors in analyzing [the defendant’s]
motion and concluded that fingerprinting techniques have been tested
in the adversarial system, that individual results are routinely sub-
jected to peer review for verification, and that the probability of error
is exceptionally low." 260 F.3d at 601. As here, the defendant in Hav-
vard contended that "fingerprint comparisons are not reliable because
the government admits that the basic premise that all fingerprints are
  2
   In United States v. Rogers, 2001 WL 1635494 (4th Cir. Dec. 20,
2001) (unpublished), we upheld the admissibility of fingerprint evidence.
We observed both that the Government’s expert had "testified to the
existence of numerous studies" supporting the proposition that all finger-
prints are unique, and that the defendant was unable to cite any "evidence
suggesting that fingerprint evidence is unreliable." Id. at *1.
8                       UNITED STATES v. CRISP
unique remains unproven, and because there are no objective stan-
dards for defining how much of a latent fingerprint is necessary to
conduct a comparison or for evaluating an individual examiner’s
comparison." Id. at 600. The defendant further maintained that the
district court erred in requiring him to offer some basis on which to
find fingerprint analysis unreliable. Id. The Havvard court, however,
properly rejected this line of argument. Emphasizing that general
acceptance remains an important consideration under Daubert, the
Seventh Circuit concluded that the district court properly recognized
that "establishing the reliability of fingerprint analysis was made eas-
ier by its 100 years of successful use in criminal trials, and appropri-
ately noted that nothing presented at the hearing undermined [the
expert’s] testimony." Id. at 600-01.

                                   2.

   In his challenge to the admissibility of the fingerprint evidence,
Crisp begins with the contention that the basic premises underlying
fingerprint identification have not been subjected to adequate testing.
The two premises that he singles out as requiring more searching
scrutiny are: (1) that no two persons share the same fingerprint; and
(2) that fingerprint examiners are able to make reliable identifications
on the basis of small, distorted latent fingerprint fragments. In support
of his assertions, Crisp notes that the expert in this case, Brannan, was
unable to reference any study establishing that no two persons share
the same fingerprint; she was able only to testify that no study had
ever proven this premise false. In addition, Crisp contends that the
Government itself seems unsure of the reliability of fingerprint evi-
dence: in particular, Crisp notes that the National Institute of Justice,
an arm of the Department of Justice, issued a solicitation for finger-
print validation studies in March of 2000. This solicitation calls for
"basic research to determine the scientific validity of individuality in
friction ridge examination," and also seeks the development of stan-
dard procedures for fingerprint comparisons and for the testing of
those procedures once adopted. National Institute of Justice, Forensic
Friction Ridge (Fingerprint) Examination Validation Studies 4 (Mar.
2000). Finally, though Crisp cites no studies demonstrating the unreli-
ability of fingerprinting analysis, he brings to our attention two law
                          UNITED STATES v. CRISP                           9
review articles discussing the paucity of research into the fingerprint
identification process.3

    Crisp next maintains that, because the basic premises behind fin-
gerprint analysis have not been properly tested, there can be no estab-
lished error rates.4 He also asserts that fingerprint examiners operate
without uniform, objective standards, noting that Brannan herself tes-
tified that there is no generally accepted standard regarding the num-
ber of points of identification necessary to make a positive
identification. Finally, Crisp contends that, while fingerprint analysis
has gained general acceptance among fingerprint examiners them-
selves, this factor should be discounted because, according to Crisp,
  3
     See Margaret A. Berger, Procedural Paradigms for Applying the
Daubert Test, 78 Minn. L. Rev. 1345, 1353 (1994) ("Considerable foren-
sic evidence [such as fingerprinting] made its way into the courtroom
without empirical validation of the underlying theory and/or its particular
application."); Michael J. Saks, Merlin and Solomon: Lessons from the
Law’s Formative Encounters With Forensic Identification Science, 49
Hastings L.J. 1069, 1105-06 (1998) (noting that the first courts to recog-
nize the validity of fingerprint analysis "invested little effort assessing
the merits of the proffered scientific evidence" and observing that: "Fin-
gerprint evidence may present courts applying Daubert with their most
extreme dilemma. By conventional scientific standards, any serious
search for evidence of the validity of fingerprint identification is going
to be disappointing. Yet the intuitions that underlie fingerprint examina-
tion, and the subjective judgments on which specific case opinions are
based, are powerful.").
   4
     It is true that, in Rogers, we found fingerprinting evidence admissible
in part because, in that case, "the possibility of error was mitigated . . .
by having two experts independently review the evidence." 2001 WL
1635494, *1. Here, there was no such independent review. And although
Brannan, the fingerprint expert, testified to achieving perfect scores on
all of her proficiency tests, such tests may not in and of themselves estab-
lish a low error rate, since a fingerprint used for testing purposes may be
clearer and more complete than a print harvested from a crime scene. For
example, while the Llera Plaza court recognized that FBI experts were
required to take proficiency tests, and that those experts scored highly on
such tests, it observed that the tests themselves "presented little chal-
lenge, principally because . . . the latent prints in the tests were . . . of
substantially greater clarity than one would normally harvest from a
crime scene." 188 F. Supp. 2d at 565.
10                      UNITED STATES v. CRISP
the relevant community "is devoid of financially disinterested parties
such as academics." United States v. Starzecpyzel, 880 F. Supp. 1027,
1038 (S.D.N.Y. 1995).

                                   3.

   Crisp today advocates the wholesale exclusion of a long-accepted
form of expert evidence. Such a drastic step is not required of us
under Daubert, however, and we decline to take it. The Daubert deci-
sion, in adding four new factors to the traditional "general accep-
tance" standard for expert testimony, effectively opened the courts to
a broader range of opinion evidence than was previously admissible.
Although Daubert attempted to ensure that courts screen out "junk
science," it also enabled the courts to entertain new and less conven-
tional forms of expertise. As the Court explained, the addition of the
new factors would put an end to the "wholesale exclusion [of expert
testimony based on scientific innovations] under an uncompromising
‘general acceptance’ test." Daubert, 509 U.S. at 596.

   The touchstones for admissibility under Daubert are two: reliability
and relevancy. See id. at 589, 597; see also Kumho, 526 U.S. at 152
("The objective of [Daubert’s gatekeeping] requirement is to ensure
the reliability and relevancy of expert testimony."). Under Daubert,
a trial judge need not expend scarce judicial resources reexamining a
familiar form of expertise every time opinion evidence is offered. In
fact, if a given theory or technique is "so firmly established as to have
attained the status of scientific law," then it need not be examined at
all, but instead may properly be subject to judicial notice. Daubert,
509 U.S. at 592 n.11.

   While the principles underlying fingerprint identification have not
attained the status of scientific law, they nonetheless bear the impri-
matur of a strong general acceptance, not only in the expert commu-
nity, but in the courts as well. See Havvard, 260 F.3d at 601 (noting
lower court’s observation that fingerprint analysis has enjoyed "100
years of successful use in criminal trials"); Llera Plaza, 188 F. Supp.
2d at 563, 572-76 (describing longstanding consensus in expert com-
munity as to reliability of fingerprint identification process in holding
admissible expert fingerprint identification evidence); see also Her-
nandez, 299 F.3d at 991 (upholding admissibility of fingerprint identi-
                         UNITED STATES v. CRISP                         11
fication evidence one year ago); Jennings, 96 N.E. at 1083 (upholding
admissibility of fingerprint identification evidence ninety-two years
ago). Put simply, Crisp has provided us no reason today to believe
that this general acceptance of the principles underlying fingerprint
identification has, for decades, been misplaced. Accordingly, the dis-
trict court was well within its discretion in accepting at face value the
consensus of the expert and judicial communities that the fingerprint
identification technique is reliable.

   In addition to a strong expert and judicial consensus regarding the
reliability of fingerprint identification, there exist the requisite "stan-
dards controlling the technique’s operation." Daubert, 509 U.S. at
593. As Brannan testified, while different agencies may require dif-
ferent degrees of correlation before permitting a positive identifica-
tion, fingerprint analysts are held to a consistent "points and
characteristics" approach to identification. Analysts are also consis-
tently subjected to testing and proficiency requirements. Brannan’s
testimony is entirely in keeping with the conclusions of the post-
Daubert courts that uniform standards have been established "through
professional training, peer review, presentation of conflicting evi-
dence and double checking." Rogers, 2001 WL 1635494, *1; see also,
e.g., Llera Plaza, 188 F. Supp. 2d at 566-71 (detailing development
of identification criteria and holding that "standards which control the
opining of a competent fingerprint examiner are sufficiently widely
agreed upon to satisfy Daubert requirements"); cf. Havvard, 260 F.3d
at 599 (holding that, while uniform standards may not exist, "the
unique nature of fingerprints is counterintuitive to the establishment
of such a standard").

   Furthermore, in Havvard, the Seventh Circuit determined that Dau-
bert’s "known error rate" factor was satisfied because the expert had
testified that the error rate for fingerprint comparison was "essentially
zero." 260 F.3d at 599. Similarly, and significantly, Brannan testified
here to a negligible error rate in fingerprint identifications.

   In sum, the district court heard testimony to the effect that the
expert community has consistently vouched for the reliability of the
fingerprinting identification technique over the course of decades.
That evidence is consistent with the findings of our sister circuits, and
Crisp offers us no reason to believe that the court abused its discretion
12                      UNITED STATES v. CRISP
in crediting it. The district court also heard evidence from which it
was entitled to find the existence of professional standards controlling
the technique’s operation. Those standards provide adequate assur-
ance of consistency among fingerprint analyses. Finally, the court
heard testimony that fingerprint identification has an exceedingly low
rate of error, and the court was likewise within its discretion in credit-
ing that evidence. While Crisp may be correct that further research,
more searching scholarly review, and the development of even more
consistent professional standards is desirable, he has offered us no
reason to reject outright a form of evidence that has so ably withstood
the test of time.

   Finally, even if we had a more concrete cause for concern as to the
reliability of fingerprint identification, the Supreme Court emphasized
in Daubert that "[v]igorous cross-examination, presentation of con-
trary evidence, and careful instruction on the burden of proof are the
traditional and appropriate means of attacking shaky but admissible
evidence." Daubert, 609 U.S. at 596. Ultimately, we conclude that
while further research into fingerprint analysis would be welcome, "to
postpone present in-court utilization of this bedrock forensic identifier
pending such research would be to make the best the enemy of the
good." Llera Plaza, 188 F. Supp. 2d at 573 (internal quotation omit-
ted).

                                   B.

   In seeking to have his convictions vacated, Crisp also challenges
the admissibility of the opinions of Currin, the handwriting expert, on
grounds that are essentially identical to those on which he relied to
make his case against fingerprint evidence. Crisp contends that, like
fingerprinting identifications, the basic premise behind handwriting
analysis is that no two persons write alike, and thus that forensic doc-
ument examiners can reliably determine authorship of a particular
document by comparing it with known samples. He maintains that
these basic premises have not been tested, nor has an error rate been
established. In addition, he asserts that handwriting experts have no
numerical standards to govern their analyses and that they have not
subjected themselves and their science to critical self-examination and
study.
                        UNITED STATES v. CRISP                        13
                                   1.

   While the admissibility of handwriting evidence in the post-
Daubert world appears to be a matter of first impression for our
Court, every circuit to have addressed the issue has concluded, as on
the fingerprint issue, that such evidence is properly admissible. See
United States v. Jolivet, 224 F.3d 902, 906 (8th Cir. 2000) (citing
Eleventh Circuit’s Paul decision and upholding admission of expert
handwriting testimony); United States v. Paul, 175 F.3d 906, 911
(11th Cir. 1999) (emphasizing "flexible" nature of district court’s
gatekeeping function, and noting that "the ability of the jury to per-
form the same visual comparisons as the experts cuts against the dan-
ger of undue prejudice from the mystique attached to experts"
(internal quotation omitted)); United States v. Jones, 107 F.3d 1147,
1161 (6th Cir. 1997) (upholding admission of expert handwriting tes-
timony and observing that "just because the threshold for admissibil-
ity [of expert testimony] under Rule 702 has been crossed, a party is
not prevented from challenging the reliability of the admitted evi-
dence"); United States v. Velasquez, 64 F.3d 844 (3rd Cir. 1995) (dis-
cussing standard methodology applied by handwriting analysts, and
upholding admission of expert handwriting testimony).5

                                   2.

   The Government’s handwriting expert, Thomas Currin, had
twenty-four years of experience at the North Carolina SBI. On voir
dire, and then on direct examination, he explained that all questioned
documents that come into the SBI are analyzed first by a "questioned
document examiner"; and that the initial analysis is then reviewed by
another examiner. Currin discussed several studies showing the abil-
  5
    Certain district courts, however, have recently determined that hand-
writing analysis does not meet the Daubert standards. See, e.g., United
States v. Lewis, 220 F. Supp. 2d 548, 554 (S.D. W. Va. 2002) (finding
proficiency tests and peer review meaningless where the evidence
showed that handwriting experts "always passed their proficiency tests,
. . . [and that] peers always agreed with each others’ results" (emphasis
in original)); United States v. Brewer, 2002 WL 596365 (N.D. Ill. 2002);
United States v. Saelee, 162 F. Supp. 2d 1097 (D. Alaska 2001); United
States v. Hines, 55 F. Supp. 2d 62 (D. Mass. 1999).
14                      UNITED STATES v. CRISP
ity of qualified document examiners to identify questioned handwrit-
ing.6 In addition, he had passed numerous proficiency tests,
consistently receiving perfect scores. Currin testified to a consistent
methodology of handwriting examination and identification, and he
stated that the methodology "has been used not only at the level of
state crime laboratories, but [also in] federal and international crime
laboratories around the world." When he was questioned regarding
the standards employed in questioned document examination, Currin
explained that every determination of authorship "is based on the
uniqueness of [certain] similarities, and it’s based on the quality and
the skill and the training of the document examiner."

   At trial, Currin drew the jury’s attention to similarities between
Crisp’s known handwriting exemplars and the writing on the Note.
Among the similarities that he pointed out were the overall size and
spacing of the letters and words in the documents; the unique shaping
of the capital letter "L" in the name "Lamont"; the spacing between
the capital letter "L" and the rest of the word; a peculiar shaping to
the letters "o" and "n" when used in conjunction with one another; the
v-like formation of the letter "u" in the word "you"; and the shape of
the letter "t," including the horizontal stroke. Currin also noted that
the word "tomorrow" was misspelled in the same manner on both the
known exemplar and the Note. He went on to testify that, in his opin-
ion, Crisp had authored the Note.

                                   3.

   Our analysis of Daubert in the context of fingerprint identification
applies with equal force here: like fingerprint analysis, handwriting
comparison testimony has a long history of admissibility in the courts
of this country. See, e.g., Robinson v. Mandell, 20 F. Cas. 1027 (D.
Mass. 1868). The fact that handwriting comparison analysis has
achieved widespread and lasting acceptance in the expert community
gives us the assurance of reliability that Daubert requires. Further-
  6
    Rather than analyzing the ability of document examiners to correctly
identify authorship, the studies to which Currin referred examined
whether document examiners were more likely than lay people to iden-
tify authorship correctly. In one study, lay participants had a 38% error
rate, while qualified document examiners had a 6% error rate.
                        UNITED STATES v. CRISP                        15
more, as with expert testimony on fingerprints, the role of the hand-
writing expert is primarily to draw the jury’s attention to similarities
between a known exemplar and a contested sample. Here, Currin
merely pointed out certain unique characteristics shared by the two
writings. Though he opined that Crisp authored the Note in question,
the jury was nonetheless left to examine the Note and decide for itself
whether it agreed with the expert.

   To the extent that a given handwriting analysis is flawed or flimsy,
an able defense lawyer will bring that fact to the jury’s attention, both
through skillful cross-examination and by presenting expert testimony
of his own. But in light of Crisp’s failure to offer us any reason today
to doubt the reliability of handwriting analysis evidence in general,
we must decline to deny our courts and juries such insights as it can
offer.

                                  III.

   For the foregoing reasons, we affirm the district court’s evidentiary
rulings, and thus we affirm the convictions of Patrick Leroy Crisp.

                                                            AFFIRMED

MICHAEL, Circuit Judge, dissenting:

   The majority believes that expert testimony about fingerprint and
handwriting identification is reliable because the techniques in these
fields have been accepted and tested in our adversarial system over
time. This belief leads the majority to excuse fingerprint and hand-
writing analysis from the more careful scrutiny that scientific expert
testimony must now withstand under Daubert v. Merrell Dow Phar-
maceuticals, Inc., 509 U.S. 579 (1993), before it can be admitted. In
Patrick Leroy Crisp’s case the government did not prove that its
expert identification evidence satisfied the Daubert factors or that it
was otherwise reliable. I respectfully dissent for that reason. In dis-
senting, I am not suggesting that fingerprint and handwriting evidence
cannot be shown to satisfy Daubert. I am only making the point that
the government did not establish in Crisp’s case that this evidence is
reliable. The government has had ten years to comply with Daubert.
It should not be given a pass in this case.
16                      UNITED STATES v. CRISP
                                   I.

    The Daubert case lists five factors for assessing the reliability of
expert scientific testimony: (1) whether the expert’s theory can be or
has been tested; (2) whether the theory has withstood peer review and
publication; (3) whether there is a known or potential rate of error; (4)
whether standards exist for the application of the theory; and (5)
whether the theory has been generally accepted by the relevant scien-
tific community. Daubert, 509 U.S. at 593-94. These factors are not
meant to be exclusive or necessarily dispositive. Id. However, when
"the Daubert factors are reasonable measures of the [expert] testimo-
ny’s reliability, the Supreme Court has instructed that the trial judge
should consider them." United States v. Lewis, 220 F. Supp. 2d 548,
551 (S.D. W. Va. 2002) (citing Kumho Tire Co. v. Carmichael, 526
U.S. 137, 152 (1999) (emphasis added)).

   The majority excuses fingerprint and handwriting analysis from
any rigorous Daubert scrutiny because these techniques are generally
accepted and have been examined for nearly one hundred years in our
adversarial system of litigation. These circumstances are not suffi-
cient to demonstrate reliability in the aftermath of Daubert. To say
that expert evidence is reliable because it is generally accepted is to
say that it is admissible under Daubert because it was admissible
under the old rule articulated in Frye v. United States, 293 F. 1013,
1014 (D.C. Cir. 1923) (allowing expert evidence that had "gained
general acceptance in the particular field in which it belongs"). Frye’s
"general acceptance" rule was replaced by Fed. R. Evid. 702, which
now requires expert testimony to be "the product of reliable principles
and methods." Daubert, of course, outlines the factors that are rele-
vant to the determination of reliability. Nothing in the Supreme
Court’s opinion in Daubert suggests that evidence that was admitted
under Frye is grandfathered in or is free of the more exacting analysis
now required. See United States v. Saelee, 162 F. Supp. 2d 1097,
1105 (D. Alaska 2001) ("[T]he fact that [expert] evidence has been
generally accepted in the past by courts does not mean that it should
be generally accepted now, after Daubert and Kumho.").

   Nor is fingerprint and handwriting analysis necessarily reliable
because it has been subjected to the adversarial process of litigation.
In a criminal case like this one, adversarial testing simply means that
                        UNITED STATES v. CRISP                       17
the defense lawyer cross-examines the government’s expert. That, I
concede, is important, but it only goes part way. In most criminal
cases, particularly those in which the defendant is indigent, the defen-
dant does not have access to an independent expert who could review
the analyses and conclusions of the prosecution’s expert. Simon Cole,
Suspect Identities: A History of Fingerprinting and Criminal Identifi-
cation 280 (2001) [hereinafter Cole, Suspect Identities] (noting that
defense lawyers rarely challenge fingerprint evidence, in part because
they often do not have the funds to hire experts). Lack of money is
only one problem. Lack of independent crime laboratories is another.
The great majority of crime laboratories are operated by law enforce-
ment agencies. Paul C. Giannelli, The Abuse of Scientific Evidence in
Criminal Cases: The Need for Independent Crime Laboratories, 4 Va.
J. Soc. Pol’y & L. 439, 470 (1997); Paul C. Giannelli, "Junk Science":
The Criminal Cases, 84 J. Crim. L. & Criminology 105, 118 (1993).
More important, criminal defendants do not appear to have access to
experts who could challenge the basic principles and methodology of
fingerprint and handwriting analysis. Jennifer L. Mnookin, Finger-
print Evidence in an Age of DNA Profiling, 67 Brooklyn L. Rev. 13,
38-39 (2001) [hereinafter Mnookin, Fingerprint Evidence] (explain-
ing that fingerprint evidence came to be seen as particularly powerful
in part because it was so rarely challenged by the defense); Cole, Sus-
pect Identities, supra at 280 (reporting that New York City police
officers caught fabricating evidence chose to create fingerprint evi-
dence because it was so unlikely to be challenged). Our adversarial
system has much to commend it, but it is not a general substitute for
the specific Daubert inquiry. The system without Daubert did not
work to ensure the reliability of fingerprint and handwriting analysis.
As I point out in parts II.B. and III infra, fingerprint and handwriting
analysis was admitted with little judicial scrutiny for decades prior to
Daubert.

   Nothing in the history of the use of fingerprint and handwriting
evidence leads me to conclude that it should be admitted without the
scrutiny now required by Daubert. The government, of course, has
the burden to put forward evidence "from which the court can deter-
mine that the proffered testimony is properly admissible" under Dau-
bert. Md. Cas. Co. v. Therm-O-Disc, Inc., 137 F.3d 780, 783 (4th Cir.
1998). The government utterly failed to meet its burden here.
18                      UNITED STATES v. CRISP
                                   II.

                                   A.

   At Crisp’s trial the government’s fingerprint identification evi-
dence failed to satisfy any of the Daubert requirements for establish-
ing scientific reliability. The first Daubert factor is whether the
technique has been tested. The government did not offer any record
of testing on the reliability of fingerprint identification. See J.A. 361
(testimony of the government’s fingerprint expert, an employee of the
North Carolina Bureau of Investigation, stating that she was not
aware of any testing on the validity of the science). Indeed, it appears
that there has not been sufficient critical testing to determine the sci-
entific validity of the technique. See United States v. Llera Plaza, 188
F. Supp. 2d 549, 564 (E.D. Pa. 2002); Robert Epstein, Fingerprints
Meet Daubert: The Myth of Fingerprint "Science" Is Revealed, 75 S.
Cal. L. Rev. 605, 624-26 (2002); David A. Stoney, Fingerprint Identi-
fication: The Scientific Basis of Expert Testimony on Fingerprint
Identification, in 3 Modern Scientific Evidence: The Law and Science
of Expert Testimony § 27-2.0, § 27-2.1.2[6] (David L. Faigman et al.
eds., 2002). Specifically, with respect to forensic fingerprint examina-
tion, there have not been any studies to establish how likely it is that
partial prints taken from a crime scene will be a match for only one
set of fingerprints in the world. Stoney, supra at § 27-2.3.2 ("The
issue is not the finding of two fingerprints that are alike, but rather
the finding of prints from two different fingers that can be mistakenly
judged to be alike by a fingerprint examination."). Although the gov-
ernment introduced evidence that its fingerprint expert in this case
had taken and passed proficiency tests, see J.A. 362-63, this evidence
gave no basis for a conclusion that these proficiency tests reflect real
world conditions. Proficiency testing is typically based on a study of
prints that are far superior to those usually retrieved from a crime
scene. Llera Plaza, 188 F. Supp. 2d at 565 (acknowledging that profi-
ciency tests may not reflect real world conditions); compare also
Lewis, 220 F. Supp. 2d at 554 (noting that proficiency tests are inade-
quate when everyone passes), with J.A. 362 (testimony of the govern-
ment’s fingerprint expert in this case, saying that she always achieved
a perfect score on proficiency tests). The government did not intro-
duce evidence of studies or testing that would show that fingerprint
identification is based on reliable principles and methods.
                        UNITED STATES v. CRISP                         19
   The second Daubert factor is whether the science or technique has
been subjected to peer review and publication. Again, the government
offered no evidence on this factor at trial. Fingerprint examiners, like
other forensic scientists, have their own professional publications.
Epstein, supra at 644. But unlike typical scientific journals, the fin-
gerprint publications do not run articles that include or prompt cri-
tique or reanalysis by other scientists. Indeed, few of the articles
address the principles of fingerprint analysis and identification at all;
rather, most focus on the process of lifting fingerprints from crime
scenes. Epstein, supra at 644. This lack of critical analysis in the fin-
gerprint identification field has had a predictable effect. Unlike tradi-
tional scientific fields where criticism and vibrant exchange of ideas
have led to dramatic advances, the techniques used by fingerprint ana-
lysts have changed little over the years. Simon Cole, What Counts for
Identity? The Historical Origins of the Methodology of Latent Finger-
print Identification, Sci. in Context, Spring 1999, at 139, 165 (noting
that little change has taken place in the methodology of analyzing
latent prints).

   The third Daubert factor calls for consideration of the known or
potential rate of error. The government has not tested the reliability
of fingerprint identification, so it ignored the error rate factor in this
case. J.A. 360 (testimony of government’s expert that "[a]s far as sta-
tistics, off the top of my head at this point, I cannot give you any. I
do know that . . . errors have been made in the field of fingerprints.");
see also Epstein, supra at 633. Some courts have merely assumed that
the rate of error in fingerprint identification is low. See Llera Plaza,
188 F. Supp. 2d at 566 (concluding that the absence of evidence of
high error rates means that the error rate is not unacceptably high).
And that may be. But an error rate must be demonstrated by reliable
scientific studies, not by assumption. Nor is it sufficient after Daubert
for a proponent simply to show that a particular fingerprint examiner
scores well on proficiency tests. First, it is unclear whether the profi-
ciency tests taken by the examiner in this case were representative of
real life conditions. Cf. Llera Plaza, 188 F. Supp. 2d at 565 (acknowl-
edging that proficiency tests may not reflect real world conditions).
Second, where tests have attempted to imitate actual conditions, the
error rates have been alarmingly high. Epstein, supra at 634. In a
1995 test conducted by a commercial testing service, less than half of
the fingerprint examiners were able to identify correctly all of the
20                      UNITED STATES v. CRISP
matches and eliminate the non-matches. On a similar test in 1998, less
than sixty percent of the examiners were able to make all identifica-
tions and eliminations. Id. at 634-35. An error rate that runs remark-
ably close to chance can hardly be viewed as acceptable under
Daubert.

   The fourth Daubert factor asks whether there are universal stan-
dards that govern the application of the technique. The government
did not establish that there are such standards. Its expert asserted that
her department had controlling standards, yet when pressed on the
point, she admitted that the degree of similarity required to find that
prints are matching "is left up to each individual examiner." J.A. 363.
As one forensic expert contends, "[a]ny unbiased, intelligent assess-
ment of fingerprint identification practices today reveals that there
are, in reality, no standards." Stoney, supra § 27-2.3.1[2]. Many fin-
gerprint examiners testify in terms of matching points, that is, the
number of similarities between the ridges in the print taken from the
crime scene and the ridges in the defendant’s known print. But the
trend has been toward eliminating any requirement for a minimum
number of matching points before an opinion can be given that a
latent print and a known exemplar are attributable to the same person.
See J.A. 363 (testimony of the government’s fingerprint expert that no
minimum number of points is required); Llera Plaza, 188 F. Supp. 2d
at 570 (somehow concluding that the fingerprint examination field
has uniform standards because most examiners agree that no mini-
mum number of points is required to confirm a match). The trend
away from a minimum-point requirement may not be unreasonable
because the requirement, although adopted by some agencies (and
countries), is not based on scientific study. Epstein, supra at 637
(quoting a fingerprint expert as saying that the point system is based
on "educated conjecture"); Cole, Suspect Identities, supra at 270 (dis-
cussing Britain’s eventual rejection of the sixteen-point minimum).
Examiners have not, however, been able to replace the point system
with anything more concrete. Epstein, supra at 638-39; Cole, Suspect
Identities, supra at 268-69. There is even disagreement as to what
aspects of the fingerprint the examiner should rely on. One prominent
expert rejects traditional reliance on ridge characteristics and calls on
examiners to look at other details such as sweat pores and ridge
edges. Epstein, supra at 639; Cole, Suspect Identities, supra at 267.
Others, however, vehemently reject this approach, explaining that
                        UNITED STATES v. CRISP                       21
variations in these particular details are especially common because
of differences in pressure, residue on the fingers, the condition of the
surface on which the print is left, and processing techniques. Epstein,
supra at 639-40. All of this leads one expert to conclude that "[t]he
criteria for absolute identification in fingerprint work are subjective
and ill-defined. They are the product of probabilistic intuitions widely
shared among fingerprint examiners, not of scientific research."
Stoney, supra § 27-2.3.1[1]. See also Cole, Suspect Identities, supra
at 268-69.

   Further, even the safety checks that are thought to be universally
accepted are not consistently followed. For example, fingerprint
experts are supposed to reject as matching a pair of prints that contain
even one dissimilarity. Epstein, supra at 640. At least one expert,
however, has said that when fingerprint examiners believe the prints
are a match, they explain away the differences rather than discounting
the match. Epstein, supra at 640-41. Moreover, independent verifica-
tion of a match by a second examiner is considered to be essential.
See Cole, Suspect Identities, supra at 269; Epstein, supra at 641. Yet
in many cases, including this one, no verification takes place. See ante
at 9 n.4 (noting that no independent review took place in this case);
Epstein, supra at 641; Cole, Suspect Identities, supra at 282 (explain-
ing that an error made by Scotland Yard was attributed to the fact that
independent verification did not take place); see also Cole, Suspect
Identities, supra at 280-81 (detailing extensive fabrication of finger-
print evidence in the New York City Police Department that was not
uncovered sooner in part because no independent verification took
place). Moreover, any verification that does take place is not indepen-
dent in the truest sense. The reviewer is usually a supervisor or col-
league in a forensic lab associated with law enforcement, so the
reviewer may share the same inclinations as the original examiner.
See Cole, Suspect Identities, supra at 269.

   In short, the government did not establish that there are objective
standards in the fingerprint examination field to guide examiners in
making their comparisons.

  The fifth (and final) Daubert factor is whether the technique has
been generally accepted in the relevant scientific community. I
acknowledge, of course, that the general public, which sees movies
22                      UNITED STATES v. CRISP
and television programs that regularly portray fingerprinting and other
forensic techniques as key to crime solving, regards fingerprint identi-
fication as perfectly reliable. Moreover, several circuit courts since
Daubert have held — without going deeply into the question — that
fingerprint evidence is admissible. See United States v. Hernandez,
299 F.3d 984, 991 (8th Cir. 2002); United States v. Havvard, 260 F.3d
597, 601 (7th Cir. 2001); United States v. Sherwood, 98 F.3d 402, 408
(9th Cir. 1996). But "[t]he Daubert court did not suggest that accep-
tance by a legal, rather than a scientific community, would suffice."
United States v. Starzecpyzel, 880 F. Supp. 1027, 1038 (S.D.N.Y.
1995). The fingerprint examination community is certainly a propo-
nent of the technique. That community’s enthusiasm, however, must
be subjected to objective scrutiny if Daubert is to have any meaning.
One author asserts that "mainstream scientists, by and large, have
ignored the question of whether individuals can be reliably identified
through small, distorted latent fingerprint impressions." Epstein,
supra at 646. At least two forensic commentators have expressed con-
cern about the lack of objective scientific research into the reliability
of the technique. Id. Nothing in the record in this case shows that the
fingerprint examination community has challenged itself sufficiently
or has been challenged in any real sense by outside scientists. Accord-
ingly, the government did not establish that the technique has valid,
general acceptance in the scientific community. The fifth factor is not
satisfied. The government thus failed to demonstrate in this case that
fingerprint identification is reliable under the specific Daubert
criteria.

                                   B.

   Even if the proponent of scientific expert evidence does not satisfy
the Daubert factors, the evidence may be admissible if it is otherwise
shown to be reliable. Cf. Daubert, 509 U.S. at 593-94; ante at 10. The
government also failed to provide other reasons to establish that its
fingerprint evidence in this case is reliable.

   Fingerprint identification’s long history of use does not by itself
support the decision to admit it. Courts began admitting fingerprint
evidence early last century with relatively little scrutiny, and later
courts, relying on precedent, simply followed along. To put it bluntly,
the precedent of prior admission, rather than exacting scientific scru-
                        UNITED STATES v. CRISP                         23
tiny, led to its universal acceptance. Cole, Suspect Identities, supra at
186 ("Fingerprint evidence won acceptance without being subjected
to the kind of organized skepticism and careful scrutiny that is sup-
posed to be inflicted upon scientific and legal facts."); id. at 259 (not-
ing that fingerprint evidence had became widely accepted although
"latent fingerprint identification was . . . not based on scientific
research at all[ ] [but] [i]nstead . . . was based on anecdote, experi-
ence, and nineteenth century statistics"); Michael J. Saks, Merlin and
Solomon: Lessons from the Law’s Formative Encounters with Foren-
sic Identification Science, 49 Hastings L.J. 1069, 1104 (1998) (noting
the lack of serious inquiry into the admissibility of fingerprint evi-
dence in the early years). As a matter of fact, other forms of evidence
in vogue at the time fingerprinting began to be commonly used were
generally believed to be more credible. Cole, Suspect Identities, supra
at 93, 146, 159. For example, experts in the Bertillon technique took
minute measurements of the human body — including the bones in
the face, arms, and feet, and the shape and size of the ears — to iden-
tify criminals. Id. at 34-44. The Bertillon system and its offshoots
were widely used in France and were recognized by many states in
the United States. Cole, Suspect Identities, supra at 146-49. It, like
fingerprinting, was admitted as evidence in criminal cases. See, e.g.,
State v. Hill, 64 P.2d 71, 75 (Kan. 1937); see also Downs v. Swann,
73 A. 653, 654-55 (Md. 1909) (upholding as constitutional the use of
Bertillon measurements for identification purposes in a criminal
case); Cole, Suspect Identities, supra at 146-47 (noting use of Bertil-
lonage and similar systems in the United States). Today, we consider
the Bertillon system to be absurd. See People v. King, 72 Cal. Rptr.
478, 483-84 (Cal. Ct. App. 1968) (noting that we should heed the
"tragic lessons of the Bertillon system"). Fingerprinting replaced the
Bertillon system. But Bertillonage did not fall out of favor because
anyone demonstrated its unreliability or fingerprinting’s superiority.
Rather, law enforcement officials found the Bertillon system too cum-
bersome to use and too complicated to entrust to untrained techni-
cians. See Cole, Suspect Identities, supra at 91, 93, 159.
Fingerprinting, on the other hand, rose in popularity because the
prints could be taken and analyzed quickly by those with little train-
ing or experience. Id. at 159 ("Fingerprinting, then, emerged not as
a method of criminal identification superior to anthropometry [Bertil-
lonage] but rather as a quick and cheap, supposedly less scientific
24                      UNITED STATES v. CRISP
way of identifying those whose crimes did not justify the expense of
anthropometry."). These advantages were seen to outweigh finger-
printing’s primary drawback — that it was believed to be considera-
bly less reliable than the Bertillon system. Cole, Suspect Identities,
supra at 87-88, 93-94. Fingerprint identification’s long history of use,
therefore, does not itself establish its reliability.

   Fingerprint identification may also be seen as reliable because the
examination community prevents its experts from testifying to a
match unless they are certain of the match. Fingerprint experts, in
other words, refuse to hedge their testimony in terms of probability.
3 David L. Faigman et al., Modern Scientific Evidence: The Law and
Science of Expert Testimony § 27-1.0, § 27-1.0 (2002 & Supp. 2003).
This practice seems to have hastened the technique’s acceptance by
courts, who have been attracted to its seeming infallibility. Mnookin,
Fingerprint Evidence, supra at 36. Professions of absolute certainty
by an expert witness, however, seem out of place in today’s court-
room. Even a DNA match has a small chance of being in error.
Indeed, there is some suggestion that the certainty requirement for
fingerprint identification is a false comfort. In one case, two prints
found at a crime scene — identified with certainty by FBI experts as
matching the defendant’s exemplars — were sent along with the
defendant’s exemplars by the FBI to all fifty state crime laboratories.
See D. Michael Risinger et al., The Daubert/Kumho Implications of
Observer Effects in Forensic Science: Hidden Problems of Expecta-
tion and Suggestion, 90 Cal. L. Rev. 1, 41 (2002). Seven state labs
found that one print could not be conclusively matched; five labs said
the same about the second print. Id. Faced with this result that vio-
lated the tenet that no identification should be made if there was room
for disagreement, the FBI sent annotated versions of the fingerprints,
indicating important points of similarity, back to the twelve labs that
did not find complete matches. Id. With time to reconsider, the ini-
tially dissenting labs changed their conclusions to support the FBI’s
original identification. Id. The amount of maneuvering it took to reach
the certain match requirement in this one case raises doubts about
whether this requirement can be relied upon to ensure reliability.

   The history of fingerprint identification and the dogged certainty of
its examiners are insufficient to show that the technique is reliable.
Because of that and the government’s failure to show that its finger-
                        UNITED STATES v. CRISP                         25
printing evidence is reliable under the Daubert standards, I conclude
that the district court’s decision to admit the fingerprint evidence was
an abuse of discretion. Cf. 3 Faigman et al., supra § 27-1.0 ("A judge
who takes Daubert’s commands seriously would be hard pressed to
write a coherent opinion justifying a decision to admit the expert [fin-
gerprinting] opinion.")

                                   III.

   Handwriting identification evidence has been greeted with more
skepticism by courts in the wake of Daubert. Some courts have
refused to admit it. See Lewis, 220 F. Supp. 2d at 554; Saelee, 162
F. Supp. 2d at 1106; see also Starzecpyzel, 880 F. Supp. at 1028
(admitting handwriting evidence only after concluding, prior to
Kumho, that Daubert did not apply, and explaining that if Daubert did
apply, it "might well have concluded that forensic document examina-
tion constitutes precisely the sort of junk science that Daubert
addressed"); United States v. Hines, 55 F. Supp. 2d 62, 68 (D. Mass.
1999) (noting that a rigorous application of the Daubert standards to
handwriting evidence would reveal "serious problems"). Other courts
have allowed testimony about the similarities between handwriting
samples without permitting the expert to testify to conclusions about
the authorship. See United States v. Rutherford, 104 F. Supp. 2d 1190,
1193 (D. Neb. 2000) (excluding testimony on the authorship of a doc-
ument, although allowing uncontested evidence of the similarities and
differences between two samples); Hines, 55 F. Supp. 2d at 63-64
(allowing admission of testimony about similarities and differences
but denying admission of testimony drawing conclusions about
authorship). I believe that the government’s evidence on handwriting,
like its evidence on fingerprinting, does not demonstrate its reliability,
and the evidence should therefore have been excluded. Cf. Andre A.
Moenssens, Handwriting Identification Evidence in the Post-Daubert
World, 66 UMKC L. Rev. 251, 276-77 (1997) (noting that if Daubert
factors were applied to forensic sciences, many expert opinions would
no longer be admissible).

  I will again run through the Daubert factors, considering first
whether the technique of handwriting analysis has been tested. The
proposition that forensic document examiners can reliably identify
handwriting was not established in this case. See Saelee, 162 F. Supp.
26                      UNITED STATES v. CRISP
2d at 1102 (noting the lack of testing); Hines, 55 F. Supp. 2d at 68
(concluding that handwriting has never been "subject to meaningful
reliability or validity testing"). Starzecpyzel, 880 F. Supp. at 1036
(noting the lack of evidence to support the principle that no two peo-
ple write identically). This case aside, it appears that no one has ever
assessed the validity of the basic tenets of handwriting comparison,
namely, that no two individuals write in precisely the same fashion
and that certain characteristics of an individual’s writing remain cons-
tant even when the writer attempts to disguise them. The government
asserted in this case that because these premises had not been dispro-
ven, they must be true. See J.A. 334-35; Moenssens, supra at 319-20
(asserting these premises to be true but providing no evidence to sup-
port them); cf. Jennifer L. Mnookin, Scripting Expertise: The History
of Handwriting Identification Evidence and the Judicial Construction
of Reliability, 87 Va. L. Rev. 1723, 1806 (2001) [hereinafter
Mnookin, Scripting Expertise] (discussing basic tenets of handwriting
analysis). One researcher has attempted to compare the ability of pro-
fessional examiners to identify handwriting with the ability of lay per-
sons. See J.A. 332-34. Even with this study, which is discussed
below, the data on handwriting analysis is "sparse, inconclusive and
highly disputed." Starzecpyzel, 880 F. Supp. at 1037; D. Michael Ris-
inger with Michael J. Saks, Science and Nonscience in the Courts:
Daubert Meets Handwriting Identification Expertise, 82 Iowa L. Rev.
21, 65 (1996) [hereinafter Risinger & Saks, Science & Nonscience]
("Put simply, if courts trust handwriting experts to be experts, little
incentive exists to advance the field’s knowledge or to test its claims.
And so, in the past century virtually no research of that kind has been
done."). Moreover, although the government’s expert here testified to
his success on proficiency tests, the government provides no reason
for us to believe that these tests are realistic assessments of an exam-
iner’s ability to perform the tasks required in his field. See J.A. 342
(testimony of the government’s handwriting expert that he has always
achieved a perfect score on proficiency tests); Lewis, 220 F. Supp. 2d
at 554 (noting that proficiency tests are inadequate when everyone
passes); Saelee, 162 F. Supp. 2d at 1102 (noting the problems with
studies on the error rate of individual examiners as well as the lack
of data supporting the underlying premises of the field); see also D.
Michael Risinger, Handwriting Identification: The Scientific Status of
Handwriting Identification Expertise, in Modern Scientific Evidence,
                         UNITED STATES v. CRISP                         27
supra § 28-2.0, § 28-2.3.8[3] (2002 & Supp. 2003) [hereinafter Ris-
inger, Handwriting Identification]. If what little the government said
in this case is any indication, the premises upon which handwriting
analysis is based have not been exposed to a sufficient amount of
objective testing.

   The next Daubert question is whether handwriting examination has
been subjected to peer review and publication. The government did
not present any evidence about peer review or critical scholarship in
the field. See, e.g., Hines, 55 F. Supp. 2d at 68 (concluding that hand-
writing analysis has not been subjected to meaningful peer review);
Starzecpyzel, 880 F. Supp. at 1037 (explaining that articles on hand-
writing analysis are "significantly different from scholarly articles in
such fields as medicine or physics, in their lack of critical scholar-
ship"). Those within the field have failed to engage in any critical
study of the basic principles and methods of handwriting analysis, and
few objective outsiders have taken on this challenge. Starzecpyzel,
880 F. Supp. at 1038 (concluding that the literature on handwriting
analysis "fails to meet the expectations of the Daubert court — that
a competitive, unbiased community of practitioners and academics
would generate increasingly valid science"); D. Michael Risinger et
al., Brave New "Post-Daubert World" — A Reply to Professor Moen-
ssens, 29 Seton Hall L. Rev. 405, 441 (1998) [hereinafter Risinger et
al., Reply] ("No members of the handwriting identification commu-
nity are rewarded for doing empirical testing and for examining the
claims of the enterprise skeptically."); Starzecpyzel, 880 F. Supp. at
1038 (identifying relevant fields of science that could be expected to
have an interest in document examination but concluding that experts
in these fields "are either unfamiliar with forensic document examina-
tion, or are critical of the field"). This lack of critical review has ham-
pered the advancement of methodology in the field. Indeed, the field
of handwriting analysis, unlike most other technical fields, relies pri-
marily on texts that were written fifty to one hundred years ago. J.A.
335 ("The methodology of handwriting examination, handwriting
identification, is consistent with those proposed back as early as the
1900s."); Starzecpyzel, 880 F. Supp. at 1038 (describing "the apparent
stagnation of research within the [forensic document examiner] com-
munity"). The second Daubert factor, peer review and publication, is
not satisfied.
28                      UNITED STATES v. CRISP
   The next Daubert factor requires a look at the technique’s known
or potential rate of error. Under pressure from courts, handwriting
analysis appears to have been subjected to more testing than finger-
print analysis. See Risinger, Handwriting Identification, supra § 28-
2.3. In this case, however, the government failed to introduce any evi-
dence about what the error rate might in fact be. See J.A. 332-33 (tes-
timony of the government’s handwriting expert discussing studies in
general terms); J.A. 336 ("I would hesitate to say that it has a known
rate of error . . . ."); J.A. 338 ("So I, again, would have to say that
I’m not aware of any set error rate . . . ."). The testing that has been
done suggests that experts, on average, do better than non-experts at
avoiding false positives, that is, in identifying someone as an author
who in fact is not. See Risinger et al., Reply, supra at 421; Risinger,
Handwriting Identification, supra § 28-2.3.6[4]. On some tests, how-
ever, the best of the non-experts did as well as some of the experts.
See Risinger et al., Reply, supra at 421. Even these modest results
have been challenged. Id. at 423-29 (noting problems in the method-
ology of the testing, including motivational differences between
experts and non-experts, the lack of controls to prevent sharing of
answers among experts, and the lack of similarity between the test
and the day-to-day work of document examiners); Risinger, Hand-
writing Identification, supra § 28-2.3 (discussing the tests). Moreover,
other more challenging studies that more accurately reflect real world
conditions show higher rates of error. One study found that as many
as nine percent of document examiners misidentified a forgery as
being written by the named author, and almost one-quarter of the
examiners incorrectly concluded that a disguised writing was written
by someone other than the true author. Risinger, Handwriting Identifi-
cation, supra § 28-2.3.8[1]. The error rates in the testing that has been
reported are disquieting to say the least. In any event, the government
did not satisfy the third Daubert factor in this case.

   The next Daubert factor focuses on whether there are standards or
controls that govern the expert’s analysis. In this case the govern-
ment’s expert asserted that handwriting examiners follow the same
methodology, J.A. 335-36, but he provided no listing of objective
criteria that are used to form an opinion. There does not seem to be
any list of universal, objective requirements for identifying an author.
J.A. 342-43; Lewis, 220 F. Supp. 2d at 554 (explaining that handwrit-
ing experts had no set number of similarities required to proclaim the
                        UNITED STATES v. CRISP                       29
handwriting a match); Saelee, 162 F. Supp. 2d at 1104 ("The tech-
nique of comparing known writings with questioned documents
appears to be entirely subjective and entirely lacking in controlling
standards."); Risinger & Saks, Science and Nonscience, supra at 39
(explaining that because document examiners base their conclusions
on their own empirical observations rather than publicly available
data, the results are "only as good as the unexaminable personal data-
base of the practitioner[ ] and the practitioner’s not-fully-explainable
method of deriving answers").

   The last factor is whether the technique is generally accepted in the
scientific community. The general acceptance of handwriting analysis
appears to come only from those within the field. Saelee, 880 F. Supp.
at 1104 (explaining that handwriting analysis has been generally
accepted by those in the field); Hines, 55 F. Supp. 2d at 68 (conclud-
ing that handwriting evidence has only been generally accepted by
those in the field, not by disinterested experts in other fields). And
those within the field have not challenged or questioned its basic
premises. More is required to meet the "general acceptance" factor.
Lewis, 220 F. Supp. 2d at 554 (noting that general acceptance in the
forensic community was insufficient to satisfy the fifth Daubert fac-
tor); Starzecpyzel, 880 F. Supp. at 1038 (discounting general accep-
tance among the community of forensic document examiners because
it is "devoid of financially disinterested parties").

   The government did not show that there are factors beyond the
Daubert list that credibly demonstrate the reliability of handwriting
evidence. Like fingerprint experts, document examiners have long
been allowed to testify in judicial proceedings. Saelee, 162 F. Supp.
2d at 1104-05 ("Testimony from these experts has, until recently,
been uncritically accepted as reliable in the courts."). But, like the
case of fingerprint evidence, there is no reason to believe that long-
standing use of handwriting evidence demonstrates its reliability. The
testimony of handwriting experts was initially admitted into evidence
because courts saw it as no less reliable than that of lay witnesses who
claimed to be able to identify the writers of documents. Mnookin,
Scripting Expertise, supra at 1763-64, 1784; D. Michael Risinger et
al., Exorcism of Ignorance as a Proxy for Rational Knowledge: The
Lessons of Handwriting Identification "Expertise", 137 U. Pa. L. Rev.
30                      UNITED STATES v. CRISP
731, 762 (1989). But that does not make handwriting analysis a reli-
able science.

   Because the government has failed to demonstrate either that its
handwriting evidence satisfies the Daubert factors or that it is other-
wise reliable, I would reverse the district court’s decision to admit it
as an abuse of discretion. See Starzecpyzel, 880 F. Supp. at 1028
("The Daubert hearing established that forensic document examina-
tion, which clothes itself with the trappings of science, does not rest
on carefully articulated postulates, does not employ rigorous method-
ology, and has not convincingly documented the accuracy of its deter-
minations.").

                                  IV.

   Because the government failed to show that its fingerprint and
handwriting evidence meets Daubert’s requirements or is otherwise
reliable, the evidence should have been excluded. The government
conceded at oral argument that this evidence was necessary to prove
Crisp’s guilt beyond a reasonable doubt. Because the evidence was
inadmissible, I would reverse Crisp’s conviction. I must therefore
respectfully dissent.